Citation Nr: 0935391	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from 
a rating decision dated February 16, 2006, by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in St. 
Paul, Minnesota.  By that rating decision, the RO denied 
service connection for a back injury, and for a right knee 
injury.    

In his May 2007 substantive appeal, the Veteran requested a 
hearing with a Board member at the RO.  However, by a March 
2009 letter, the Veteran's representative withdrew his 
request for a Travel Board hearing.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue referred to the RO

During December 2008, the Veteran filed a claim of increased 
rating for his service-connected bilateral hearing loss, 
currently evaluated as 40 percent disabling.  However, the 
issue has not been further developed beyond sending a January 
2009 VCAA notice letter.  Therefore, the issue is referred to 
the RO for such additional action as may be appropriate. 

Issues not on appeal

The RO's February 16, 2006 rating decision also denied 
entitlement to service connection for headaches.  By a rating 
decision dated February 3, 2006, the RO granted service 
connection for tinnitus with a 10 percent disability rating, 
effective August 19, 2004.  The Veteran did not appeal those 
decisions.  Therefore, they are not in appellate status.  
They will be discussed no further herein.  



FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran suffered an injury to his back or 
right knee during service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
current degenerative joint disease of the lumbar spine and 
right knee and his military service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Service connection for residuals of a right knee injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
residuals of a back injury, and for residuals or a right knee 
injury.  

In the interest of clarity, the Board will first discuss 
certain preliminary mattes.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2008).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in December 
2005, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The December 2005 letter was 
sent to the Veteran prior to the RO's February 2006 negative 
decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

The letter further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The December 2005 VCAA letter also instructed the Veteran to 
send any evidence in his possession that pertains to his 
claim.  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that the 
RO informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the December 2005 VCAA letter.  As to elements (3) and 
(4), Dingess notice was provided to the Veteran, but only in 
the body of the March 2007 statement of the case (SOC).  
Technically, such notice contained in the body of the SOC is 
insufficient because it was not provided in a specific notice 
letter to the Veteran.  In any event, because the Board is 
denying the Veteran's claims, no disability rating and 
effective date will be assigned.  Thus, elements (3) and (4) 
are moot. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.        Specifically, the RO has obtained 
the Veteran's service treatment records, his VA treatment 
records and his private treatment records.

As for whether further action by way of obtaining a VA 
examination and opinions on the questions of whether the 
Veteran's back disability and right knee disability  is 
attributable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim, but contains: 1) competent 
evidence of diagnosed disability or symptoms of disability; 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).

In this case, however, as discussed below, the claims folder 
contains medical evidence that shows a presently diagnosed 
back disability and right knee disability, but the record 
contains no evidence to indicate that these disabilities were 
due to injury or disease in service, and that they "may be 
associated with" his service.  Under those circumstances, no 
VA examinations or opinions are necessary.  Therefore, no 
further development action is necessary with respect to these 
particular claims.
 
Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, in a VA Form 9 filed 
in May 2007, the Veteran indicated he wanted a hearing before 
a Veterans Law Judge at the RO.  However, in a subsequent 
March 2009 letter, the Veteran's representative indicated 
that the Veteran wanted to withdraw his request for a 
hearing.  The Veteran has been ably represented by his 
service organization.  His representative has filed argument 
on his behalf as recently as July 2008.    

Accordingly, the Board will proceed to a decision.  

Because the two issues on appeal involve essentially 
identical law to similar facts, in the interest of 
efficiency, the Board will discuss them together.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

As concerns Hickson element (1), current disability, a VA 
outpatient treatment report in October 2005 with x-ray 
studies of the lumbar spine and knees, showed degenerative 
joint disease of the lumbar spine and both knees, worse on 
the right.  A January 2005 letter from Dr. P.E. of the Mayo 
Clinic diagnosed the Veteran with, among other things, 
mechanical low back pain with degenerative joint disease of 
the lumbar spine.  Thus, Hickson element (1) is met.

Hickson element (2) requires in-service incurrence of disease 
or injury.  As further discussed below, the record does not 
show that the Veteran sustained an injury to his lumbar spine 
or his right knee in service or diagnosis of or treatment for 
degenerative joint disease in service.  There is no evidence 
that the Veteran was diagnosed with and treated for 
degenerative joint disease of the lumbar spine and the right 
knee until many years after service.

The Veteran's service record shows that his military 
occupational specialty in the Navy was that of an aviation 
metalsmith.  The Veteran contends in statements filed in 
support of his claim that his current lumbar spine disability 
is due to having had a very heavy aircraft wing fall on him 
during service in 1943.  He said that his right knee was 
injured on the drill field during a football type exercise 
before breakfast in 1943 when another sailor ran into it.      

The Veteran's service treatment records do not show any 
diagnosed problem or treatment for his low back or right knee 
resulting from injury in service.  The Veteran has stated 
that, in each instance, he refused to go to the base hospital 
because he did not want to ruin his chances of being selected 
to become a Navy pilot.  He has stated that he did see a 
private chiropractor several times during service for his 
back and that he felt better.  He also stated that his back 
and knee bothered him most at long drills and marches, but he 
learned to live with it and used pain medication.  His 
statements also indicate that, after service, he worked for a 
time as an automobile assembly worker, and then purchased a 
farm in Minnesota.  He states that he did go to see a 
chiropractor for his back and right knee in those earlier 
years after service.  

However, the record simply does not demonstrate that the 
Veteran has suffered any lumbar spine or right knee 
disability in service or until many years later.  The Board 
notes that by his own statements, the Veteran did not seek 
treatment for a low back condition or a right knee condition 
at the base during service.  Thus, there is no record of any 
back or right knee injuries or related disease in service.  
While the Veteran states that he sought treatment in the 
early years after service, there is no record of those old 
visits.  While he may have experienced low back and right 
knee pain, he was apparently not prevented from doing work as 
a farmer.  In Authorization and Release forms (VA Form 
21,4142) filed by the Veteran in February 2006, he indicated 
that the first record of treatment he sought after service 
for his back and right knee was in 1966, some 21 years after 
service.  His claim was not filed until November 2005, 60 
years after he was discharged from service.  A VA outpatient 
treatment report in October 2005 notes that the Veteran 
reported that his low back pain has been consistent in nature 
since the 1940's, and that his low back and right knee 
symptoms have become increasingly debilitating to the point 
where he walks only minimally (however, he was not using a 
cane or wheelchair at that visit).  He currently is 88 years 
old and lives on his farm, having retired after many years of 
doing heavy work as a farmer.   

The Board notes that the Veteran is competent to testify 
about what he has experienced with regard to how and when the 
injuries to his low back and right knee occurred, and the 
symptoms he has experienced since that time.  38 C.F.R. 
§ 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  A claim can still be substantiated if 
continuity of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  
However, as has been discussed in some detail in connection 
with element (2), there was no documented evidence of injury 
in service, nor was there a low back or right knee disability 
diagnosed in service, and there is no documented evidence of 
treatment for same until many years after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability). 

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.   

Therefore, Hickson element (2) has not been satisfied.  The 
claims fail on that basis.   

With further reference to Hickson element (3), medical nexus, 
the Veteran has presented no medical evidence to indicate 
that his current low back and right knee disabilities are 
related to his active military service.  

To the extent that the Veteran contends that a medical 
relationship exists between his low back disability and his 
right knee disability and his military service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

Hickson element (3) therefore has also not been satisfied.

Conclusion

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claims of entitlement to service 
connection for residuals of a back injury and for residuals 
of a right knee injury.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied. 

Entitlement to service connection for residuals of a right 
knee injury is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


